J-S62005-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    THADDEUS SAUNDERS                          :
                                               :
                       Appellant               :   No. 2878 EDA 2017

                  Appeal from the PCRA Order August 22, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1221151-1974


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                          FILED NOVEMBER 19, 2018

       Thaddeus Saunders appeals from the order, entered in the Court of

Common Pleas of Philadelphia County, denying his petition filed pursuant to

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. After

review, we affirm.

       On June 9, 1975, a jury convicted Saunders of murder of the second

degree, robbery, and conspiracy; the trial court sentenced him to life

imprisonment on September 16, 1975.1               Our Supreme Court affirmed




____________________________________________


1 Saunders was 19 years old at the time he committed murder, robbery and
conspiracy.
J-S62005-18



Saunders’ judgment of sentence on December 1, 1977.2 Commonwealth v.

Saunders, 380 A.2d 361 (Pa. 1977).

       On August 20, 2012, Saunders filed a PCRA petition alleging that his

sentence was unconstitutional under Miller v. Alabama, 567 U.S. 460

(2012). On April 3, 2017, Saunders amended his petition, asking the PCRA

court to afford People v. House, 72 N.E.3d 357 (Ill. App. Ct. 2015), full faith

and credit, and honor its judgment in his case. On May 11, 2017, the PCRA

court informed Saunders of its intention to dismiss his petition. On August

22, 2017, the PCRA court dismissed Saunders’ petition as untimely.            On

appeal, Saunders raises one issue for our review:

       Would the timeliness of [Saunders’ PCRA] petition have been a
       moot point if the PCRA court had not erred by failing to apply the
       []full faith and credit clause[] of the [United States] Constitution
       to grant [Saunders] relief pursuant to People v. House, [], which
       extended the age of a juvenile to 19 under Miller v. Alabama,
       567 U.S. 460 (2012), since Miller was deemed retroactive in
       Montgomery v. Louisiana, 136 S. Ct. 718 (2016)?

Brief of Appellant, at 7.

       Any PCRA petition must be filed within one year of the date the judgment

of sentence becomes final.          42 Pa.C.S.A. § 9545(b)(1).   A judgment of

sentence becomes final “at the conclusion of direct review, including

____________________________________________


2See Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P.L. 673,
art. II, § 202(1), 17 P.S. § 211.202(1) (Supp. 1975), modified by Supreme
Court Rule 73 of 1975, reenacted at 42 Pa.C.S.A. § 722. Prior to the Act of
September 23, 1980, P.L. 686, No. 137, § 1, effective November 22, 1980
(Act 137 of 1980), section 722 of the Judicial Code included among the classes
of cases within the Supreme Court’s exclusive jurisdiction, under the former
version of its subsection (1), “Felonious homicide.”

                                           -2-
J-S62005-18



discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S.A. § 9545(b)(3). “[Our Supreme] Court has repeatedly

stated that the PCRA timeliness requirements are jurisdictional in nature and,

accordingly,   a   PCRA    court   cannot    hear   untimely   PCRA     petitions.”

Commonwealth v. Rienzi, 827 A.2d 369, 371 (Pa. 2003); see also

Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010) (stating that

PCRA petition cannot be addressed unless PCRA court has jurisdiction, and

jurisdiction does not exist if PCRA petition is untimely filed). In addition, “the

PCRA confers no authority upon this Court to fashion ad hoc equitable

exceptions to the PCRA time-bar in addition to those exceptions expressly

delineated in the Act.” Commonwealth v. Ligons, 971 A.2d 1125, 1164 (Pa.

2009) (citation and brackets omitted); see also Commonwealth v. Fahy,

737 A.2d 214, 222 (Pa. 1999) (“[A] court has no authority to extend filing

periods except as the [PCRA] statute permits”).

      Saunders’ judgment of sentence became final on or about March 1,

1978, ninety days after our Supreme Court affirmed his judgment of sentence.

See U.S.Sup.Ct.R. 13 (“Unless otherwise provided by law, a petition for a writ

of certiorari to review a judgment in any case, civil or criminal, entered by a

state court of last resort or a United States court of appeals . . . is timely when

it is filed with the Clerk of this Court within 90 days after entry of the

judgment.”). Therefore, the present petition, filed on August 20, 2012, thirty-

four years after his judgment of sentence became final, is patently untimely.

                                       -3-
J-S62005-18



Because Saunders’ petition was untimely, he was required to plead and prove

any of the three statutory exceptions to the one-year time bar.          See 42

Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      Here, the only issue addressed by the PCRA court was whether

Saunders’ petition satisfied the PCRA’s timeliness exception for a new

constitutional right of retroactive effect, 42 Pa.C.S.A. § 9545(b)(1)(iii), based

on the United States Supreme Court decision in Miller, supra. The PCRA

court concluded that this case does not establish a time-bar exception. Even

so, Saunders was 19 years old when he committed the offense, and therefore

Miller v. Alabama, which applies to “those under the age of 18 at the time

of their crimes,” id. at 460, would not have benefitted him.

      In an effort to circumvent the PCRA’s time bar, Saunders has asked this

Court to apply the Full Faith and Credit Clause of the United States

Constitution to enforce People v. House, which he argues extends Miller v.

Alabama to defendants who, like him, were nineteen years old when they

committed their crimes. Saunders’ full faith and credit argument is meritless.

      The United States Constitution requires that “Full Faith and Credit shall

be given in each State to the public Acts, Records, and Judicial Proceedings of

every other State.” U.S. Const. art. IV, § 1. However, the full faith and credit

clause does not require Pennsylvania to follow judgments of lawsuits to which

it is not a party. Martin v. Wilks, 790 U.S. 755, 762 (1989) (“A judgment

or decree among parties to a lawsuit resolves issue among them, but it does

not conclude the rights of strangers to those proceedings.”).

                                      -4-
J-S62005-18



      Moreover, the ruling in House does not extend to Miller v. Alabama,

which invalidated mandatory life without parole sentences for juveniles under

the Eighth Amendment. Rather, it extended People v. Miller, 718 N.E.2d
300 (Ill. 2002), which held that mandatory life without parole sentences for

juveniles were unconstitutional under the proportionate penalties clause of the

Illinois Constitution.   House, 72 N.E.3d at 384-85, 389.        Notably, the

Commonwealth was not a party to that case.        Therefore, House does not

apply to Saunders’ PCRA petition because it is not based on a Pennsylvania or

United States constitutional right. See Baker v. General Motors Corp., 522
U.S. 222, 238-39 (1998) (finding that Michigan had no authority to issue

decrees binding non-parties in other states). Accordingly, we affirm the PCRA

court’s dismissal of Saunders’ petition as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/18




                                     -5-